Case 5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 1 of 9




                 EXHIBIT 1
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 2 of 9   1


  1                 IN THE UNITED STATES DISTRICT COURT
  2                 FOR THE WESTERN DISTRICT OF OKLAHOMA
  3    TAMMY COVINGTON and
       JEFFREY COVINGTON,
  4
                 Plaintiffs,
  5
       -vs-                              Case No. 19-cv-00718-PRW
  6
       CSAA FIRE AND CASUALTY
  7    INSURANCE, d/b/a AAA FIRE AND
       CASUALTY INSURANCE COMPANY,
  8    INC.,

  9              Defendant.
 10

 11

 12                        DEPOSITION OF ALANA HARE
 13                  TAKEN ON BEHALF OF THE PLAINTIFFS
 14             ON AUGUST 19, 2020, BEGINNING AT 1:04 P.M.
 15                       IN OKLAHOMA CITY, OKLAHOMA
 16

 17    APPEARANCES:
 18    On behalf of the PLAINTIFFS:
 19    Douglas J. Shelton
       SHELTON & WALKLEY LAW GROUP
 20    7701 South Western, Suite 201
       Oklahoma City, Oklahoma 73139
 21    dshelton@sheltonlawok.com
 22
       (Appearances continued on next page)
 23

 24

 25               REPORTED BY:       MARCY A. KING, CSR, RPR
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 3 of 9   29


  1    occurred.       And mainly because of moisture, it can
  2    make things worse if not properly mitigated.
  3              Q    Is there a claim by AAA that the water
  4    damage was not properly mitigated?
  5              A    Well, we know that there was still the
  6    presence of moisture.           And the reason why we would
  7    know that is because the mold and rot underneath
  8    the flooring itself.           But also in the HVAC closet,
  9    that that flooring is deteriorated as well.
 10              Q    And is it AAA's position that that
 11    deterioration was caused by the HVAC drainpipe
 12    over-flow, and then a lack of mitigation after
 13    that?
 14              A    It was a leak that happened repeatedly
 15    or over a period of time, yes.
 16              Q    Okay.    Well, let's talk about that.
 17    Because when we were talking about it earlier, we
 18    agreed that there was a clogged HVAC drainpipe
 19    that overflowed.
 20              A    Correct.
 21              Q    Okay?    I didn't know that you were
 22    saying that it overflowed more than once.
 23              A    I don't know if it did or didn't.             I
 24    know that the damage that is present looks like it
 25    has been wet for some time.
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 4 of 9   30


  1                   Now, the assumption is is when the
  2    water was seen, and the water came out from the
  3    closet, that it sitting there, because I don't
  4    have photos from when the damage first occurred,
  5    that it produced mold and rot.
  6              Q    Have the Covingtons made a claim for
  7    mold damage, to your knowledge?
  8              A    They've made a claim for damages, yes.
  9              Q    Well, okay.      But have they
 10    specifically, to your knowledge, made a claim for
 11    mold damage?
 12              A    I believe in the mitigation documents
 13    there is damage for the subfloor and mold
 14    remediation, I believe.
 15              Q    Is AAA making a claim that there was a
 16    delay in the Covingtons making a claim that caused
 17    prejudice to AAA?
 18              A    Yes.    That's what the constant repeated
 19    exclusion basically speaks to.
 20              Q    Okay.    So I'm just trying to ferret
 21    this out.
 22                   So what I hear you say is that this
 23    nine-and-a-half month period you've got constant
 24    damage occurring, or constant or repeated damage
 25    occurring at the Covington residence, which
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 5 of 9   45


  1              A    The water that's trapped under the
  2    flooring?
  3              Q    Yes, ma'am.
  4              A    That water, but not the water that was
  5    seen.
  6              Q    Not the water that was seen?
  7              A    Yeah.    We already know that the water
  8    -- it's not hidden because there was water that
  9    Mr. Covington walked in to.
 10              Q    Right.
 11              A    But you're talking about just this
 12    specific --
 13              Q    I'm talking about the water that was
 14    trapped under the flooring and between the
 15    barrier, if any.          That was hidden, right?
 16              A    I guess I'm struggling with that.
 17              Q    Okay.    There's layers on this floor,
 18    right?
 19              A    Correct.
 20              Q    There's what we see, which is bamboo?
 21              A    Yeah.
 22              Q    And then there's several -- or at least
 23    a couple of other layers that we call the
 24    subflooring, right?
 25              A    Correct.
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 6 of 9   78


  1    exception; is that right?
  2              A    No.
  3              Q    Okay.    Well, let's read it together.
  4                   It says that they "don't insure for a
  5    loss caused by constant or repeated seepage or
  6    leakage of water, or the presence or condensation
  7    of humidity, moisture or vapor over a period of
  8    weeks, months or years."            Did I read that right?
  9              A    Correct.
 10              Q    And then it says, "Unless such seepage
 11    or leakage of water or the presence or
 12    condensation of humidity, moisture or vapor is
 13    unknown to all insureds and is hidden within the
 14    walls or ceilings or beneath the floors or above
 15    the ceilings of a structure."              Did I read that
 16    right?
 17              A    Yes.
 18              Q    So you have the exclusion, and then --
 19    I called it an exception.            You don't call it an
 20    exception?
 21              A    No.    I just -- it's all part of it.
 22              Q    Okay.    All right.      I don't want to
 23    label it if you don't agree with it.
 24                   So we've agreed, though, we have this
 25    exclusion?
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 7 of 9   79


  1              A    Yes.
  2              Q    And it excludes constant or repeated
  3    seepage or leakage as stated in here, okay?                  I'm
  4    not going to repeat it every time.
  5              A    Right.     Yeah.
  6              Q    "Unless that seepage is unknown to all
  7    insureds and is hidden beneath the floors," right?
  8              A    Correct.
  9              Q    So -- so is it fair to say that the
 10    exclusion doesn't apply if that leakage or water
 11    is unknown to all insureds and is hidden beneath
 12    the floors?
 13              A    Correct.
 14              Q    Okay.    So if the moisture that caused
 15    the damages is unknown to Jeffrey and Mrs.
 16    Covington, and was hidden beneath the floors, then
 17    this exclusion for constant or repeated seepage
 18    doesn't apply; is that fair?
 19              A    Yes.
 20              Q    Does AAA have any evidence that the
 21    Covingtons had any knowledge of water on the
 22    floors or under the floors other than the one day
 23    that Jeffrey Covington said that he saw it and
 24    cleaned it up?
 25              A    No.
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 8 of 9   80


  1              Q    Does AAA have any evidence that the
  2    Covingtons had knowledge of condensation or water
  3    under the floors at any time?
  4              A    No.
  5              Q    Does AAA have any evidence that the
  6    water or condensation that AAA has talked about in
  7    its denial was, in fact, not hidden beneath the
  8    floors?
  9              A    It wasn't hidden beneath the floors.
 10              Q    I'm sorry?
 11              A    It was not hidden beneath the floors?
 12              Q    That's what you're saying?
 13              A    Yeah.    It was visible on the day that
 14    Mr. Covington cleaned it up.             That would be not
 15    hidden under the floors.
 16              Q    Right.     The water that was visible he
 17    cleaned up, right?
 18              A    To the best of his ability, yes.
 19              Q    Right.     And any other water that was
 20    there was hidden, correct?
 21              A    Still present, though.
 22              Q    Okay.    I'm not saying it's not present;
 23    I'm saying it was hidden.
 24              A    But I can't separate the two.            I guess
 25    in my brain I don't separate the two.                It's all
Alana Hare
       Case                       8/19/2020
              5:19-cv-00718-PRW Document 71-1 Filed 09/11/20 Page 9 of 9   81


  1    related to the same loss.
  2              Q    Okay.
  3              A    So I can't separate -- I'm not
  4    separating -- in the same loss I'm not going to
  5    separate this water because it's visible and this
  6    water because it's hidden.             It's all related to
  7    the same loss.
  8              Q    Okay.    So what you're saying is, is
  9    that if it's ever visible, it's never hidden?
 10              A    Correct.
 11              Q    Okay.    Let's go to Exhibit 10 here.
 12    Okay.      What I'd like you to look at on Exhibit 10
 13    is Section 1 Exclusions.            Do you see that?
 14              A    Yes.
 15              Q    "We do not insure for a loss caused
 16    directly or indirectly by any of the following."
 17    And then it goes on from there, right?
 18              A    Correct.
 19              Q    And that's on Covington 348.
 20                   And then if you go to 390, let's see,
 21    that's another endorsement, right?
 22              A    The same endorsement from where the
 23    constant repeated seepage is, yes.               Mandatory
 24    endorsement, right.
 25              Q    But this one we're talking about the
